IN THE DISTRICT COURT OF APPEAL
                                        FIRST DISTRICT, STATE OF FLORIDA

PAUL CONRAD HAUG,                       NOT FINAL UNTIL TIME EXPIRES TO
                                        FILE MOTION FOR REHEARING AND
      Appellant,                        DISPOSITION THEREOF IF FILED

v.                                      CASE NO. 1D14-2778

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed December 12, 2014.

An appeal from the Circuit Court for Columbia County.
Julian E. Collins, Judge.

Nancy A. Daniels, Public Defender, and Steven L. Seliger, Assistant Public
Defender, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General; David Campbell and Virginia Harris, Assistant
Attorneys General, Tallahassee, for Appellee.



PER CURIAM.

      Appellant, Paul Conrad Haug, challenges his convictions and sentences,

arguing that the trial court failed to conduct a plea colloquy prior to adjudicating him

guilty and sentencing him for violating his probation. “Due process requires a court

accepting a guilty plea to carefully inquire into the defendant’s understanding of the
plea, so that the record contains an affirmative showing that the plea was intelligent

and voluntary.” Koenig v. State, 597 So. 2d 256, 258 (Fla. 1992). As properly

conceded by the State, the record reflects that Appellant was never sworn in, he

never admitted to any of the alleged violations of probation, and he was never

informed of the consequences of his admission. Because the legal requirements of

Florida Rules of Criminal Procedure 3.170(k) and 3.172(c) were not fulfilled, the

trial court erred in entering the judgment and sentence for violation of probation.

We, therefore, REVERSE and REMAND for further proceedings.

THOMAS, ROWE, and OSTERHAUS, JJ., CONCUR.




                                          2